UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to . Commission File No.: 1-7986 Kent Financial Services, Inc. (Exact name of registrant as specified in its charter) Nevada 75-1695953 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7501 Tillman Hill Road, Colleyville, Texas 76034 (Address of principal executive offices) (682) 738-8011 (Registrant's telephone number) Indicate by check mark whether the registrant(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:As of July 29, 2011, the issuer had 2,759,074 shares of its common stock, par value $.10 per share, outstanding. EXPLANATORY NOTE:This Form 10-Q/A is filed solely to include the XBRL exhibits. No changes to the 10-Q itself were made. ITEM 6. -Exhibits (a)Exhibits Bylaws of the Registrant, as amended. (l) 3.2(a) Articles of Incorporation of Registrant, as amended (including certificate of stock designation for $2.575 Cumulative Convertible Exchangeable Preferred Stock). (2) 3.2(b) Certificate of Amendment to Certificate of Incorpora­tion. (3) 3.2(c) Certificate of Amendment to Certificate of Incorporation dated September 26, 1991. (4) Employment Agreement dated June 13, 2011 by and between Kent Financial Services, Inc. and Paul O. Koether. (5) ** Employment Agreement dated June 13, 2011 by and between Kent Financial Services, Inc. and Bryan P. Healey. (5) ** Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 101.INS 101.SCH 101.CAL 101.DEF 101.LAB 101.PRE Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. XBRL Instance XBRL Schema XBRL Calculation XBRL Definition XBRL Label XBRL Presentation Incorporated by reference to Texas American Energy Corporation Registration Statement, as amended, on Form S-l, No. 33-11109. Incorporated by reference to Texas American Energy Corporation Form 10-K, for the fiscal year ended December 31, 1984. Incorporated by reference to Texas American Energy Corporation Form 10-K for the fiscal year ended December 31, 1987. Incorporated by reference to Kent Financial Services, Inc. Form 10-Q for the quarter ended September 30, 1991. Incorporated by reference to Kent Financial Services, Inc. Form 8-K filed on June 14, 2011. **Compensatory Plan 18 SIGNATURES In accordance with the requirements of the Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KENT FINANCIAL SERVICES, INC. Dated: August 11, 2011 By: /s/ Bryan P. Healey Bryan P. Healey Chief Financial Officer (Principal Financial and Accounting Officer) 19
